Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2, 8, 14, it is not clear what it meant by “wherein the downlink control information further comprises a first field, a size of the first field being 2 bits, and wherein at least one of: the first field has three bit states respectively indicating three different quantities of resource units, the first field has one bit state indicating that the resource allocation field is used to indicate the one or more allocated resource blocks, or the first field indicates a quantity of resource units and the resource allocation field indicates the subcarrier resource allocation” as cited the claims. Please clarify the size of the first field being “2 bits” and has “three bit states” and “one bit” state. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10, 13, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RATASUK et al. (US 2020/0196281 A1), hereinafter RATASUK.
Regarding claim 1, RATASUK discloses an information transmission method, comprising: 
receiving downlink control information sent by a network device (the UE receive DCI from the base station, see ¶ 0145), wherein the downlink control information comprises a resource allocation field (the DCI comprising resource block assignment, see ¶ 0145), and wherein the resource allocation field is used to indicate one or more resource blocks or a subcarrier resource allocated to a terminal device; 
determining an allocated resource based on the downlink control information; and 
sending information on the allocated resource, wherein: 
(i) the resource allocation field is used to indicate the one or more allocated resource blocks, the resource allocation field comprises                         
                             
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                      high-order bits and M low-order bits, the                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the M low-order bits indicate resource allocation in the narrowband, a quantity of resource blocks indicated by the resource allocation field is greater than or equal to 1, M is a                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     represents a quantity of resource blocks comprised in uplink bandwidth (allocation of PRBs within the narrowband using CE mode A or CE mode B in uplink bandwidth, see ¶s 0155-163), or 
(ii) the resource allocation field is used to indicate the allocated subcarrier resource, the resource allocation field comprises                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits and L low-order bits, the                        
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the L low-order bits indicate subcarrier resource allocation in K resource blocks, a quantity of subcarriers indicated by the resource allocation field is less than 12, L is a positive integer, and K is a positive integer (allocation of subcarrier resource for 3-subcarrier and 6-subcarrer, see figures 2A-3A, and ¶ 0132-0134).
Regarding claim 4, RATASUK discloses wherein K=5, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is three subcarriers or six subcarriers; wherein K=3, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is two subcarriers, three subcarriers, or six subcarriers; or wherein K=6, M=5, L=6, and the subcarrier resource indicated by the resource allocation field is two subcarriers, three subcarriers, or six subcarriers (Using 3-subcarrier and 6-subcarrier allocation, 6 bits would be needed to address all possible non-overlapping sub-PRB resource allocation. This would allow full scheduling flexibility. However, almost all possible non-overlapping sub-PRB resource allocation (i.e. 32 out of 36 possible allocations) within the narrowband can be addressed using 5 bits. Thus, it is better to use 5 bits., see ¶ 0132). 
Regarding claim 7, RATASUK discloses an information transmission method, comprising: determining one or more resource blocks or a subcarrier resource to be allocated to a terminal device; and 
receiving downlink control information sent by a network device (the UE receive DCI from the base station, see ¶ 0145), wherein the downlink control information comprises a resource allocation field (the DCI comprising resource block assignment, see ¶ 0145), and wherein the resource allocation field is used to indicate one or more resource blocks or a subcarrier resource allocated to a terminal device; 
determining an allocated resource based on the downlink control information; and 
sending information on the allocated resource, wherein: 
(i) the resource allocation field is used to indicate the one or more allocated resource blocks, the resource allocation field comprises                         
                             
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                      high-order bits and M low-order bits, the                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the M low-order bits indicate resource allocation in the narrowband, a quantity of resource blocks indicated by the resource allocation field is greater than or equal to 1, M is a positive integer, and                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     represents a quantity of resource blocks comprised in uplink bandwidth (allocation of PRBs within the narrowband using CE mode A or CE mode B in uplink bandwidth, see ¶s 0155-163), or 
                        
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits and L low-order bits, the                        
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the L low-order bits indicate subcarrier resource allocation in K resource blocks, a quantity of subcarriers indicated by the resource allocation field is less than 12, L is a positive integer, and K is a positive integer (allocation of subcarrier resource for 3-subcarrier and 6-subcarrer, see figures 2A-3A, and ¶ 0132-0134).
Regarding claim 10, RATASUK discloses wherein K=5, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is three subcarriers or six subcarriers; wherein K=3, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is two subcarriers, three subcarriers, or six subcarriers; or wherein K=6, M=5, L=6, and the subcarrier resource indicated by the resource allocation field is two subcarriers, three subcarriers, or six subcarriers (Using 3-subcarrier and 6-subcarrier allocation, 6 bits would be needed to address all possible non-overlapping sub-PRB resource allocation. This would allow full scheduling flexibility. However, almost all possible non-overlapping sub-PRB resource allocation (i.e. 32 out of 36 possible allocations) within the narrowband can be addressed using 5 bits. Thus, it is better to use 5 bits., see ¶ 0132).
Regarding claim 13, RATASUK discloses a communications device (UE 110, see figure 1), comprising: a receiver configured to receive downlink control information sent by a network device (the UE receive DCI from the base station, see ¶ 0145), wherein the downlink control information comprises a resource allocation field, the resource allocation field being used to indicate one or more resource blocks or a subcarrier resource allocated to the communications device (the DCI comprising resource block assignment, see ¶ 0145); a processor configured to determine an allocated resource based on the downlink control information; and a transmitter configured to send information on the allocated resource, wherein: 
 (i) the resource allocation field is used to indicate the one or more allocated resource blocks, the resource allocation field comprises                         
                             
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                      high-order bits and M low-order bits, the                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the M low-order bits indicate resource allocation in the narrowband, a quantity of resource blocks indicated by the resource allocation field is greater than or equal to 1, M is a positive integer, and                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     represents a quantity of resource blocks comprised in uplink bandwidth (allocation of PRBs within the narrowband using CE mode A or CE mode B in uplink bandwidth, see ¶s 0155-163), or 
(ii) the resource allocation field is used to indicate the allocated subcarrier resource, the resource allocation field comprises                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits and L low-order bits, the                        
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the L low-
Regarding claim 16, RATASUK discloses wherein K=5, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is three subcarriers or six subcarriers; wherein K=3, M=5, L=5, and the subcarrier resource indicated by the resource allocation field is two subcarriers, three subcarriers, or six subcarriers; or wherein K=6, 
Regarding claim 19, RATASUK discloses  a network device (base station 170, see figure 1), comprising: a processor configured to: determine one or more resource blocks or a subcarrier resource to a terminal device (the UE receive DCI from the base station, see ¶ 0145), and determine downlink control information that includes a resource allocation field, the resource allocation field being used to indicate the one or more allocated resource blocks or the subcarrier resource (the DCI comprising resource block assignment, see ¶ 0145); a transmitter configured to send the downlink control information to the terminal device; and a receiver configured to receive, on a resource determined based on the downlink control information, information sent by the terminal device, wherein: 
                        
                             
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                      high-order bits and M low-order bits, the                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the M low-order bits indicate resource allocation in the narrowband, a quantity of resource blocks indicated by the resource allocation field is greater than or equal to 1, M is a positive integer, and                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     represents a quantity of resource blocks comprised in uplink bandwidth (allocation of PRBs within the narrowband using CE mode A or CE mode B in uplink bandwidth, see ¶s 0155-163), or 
(ii) the resource allocation field is used to indicate the allocated subcarrier resource, the resource allocation field comprises                         
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits and L low-order bits, the                        
                            
                                
                                    
                                        
                                            L
                                            o
                                            g
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            R
                                                            B
                                                        
                                                        
                                                            U
                                                            L
                                                        
                                                    
                                                
                                                
                                                    6
                                                
                                            
                                        
                                    
                                
                            
                        
                     high-order bits indicate an index of a narrowband, the L low-order bits indicate subcarrier resource allocation in K resource blocks, a quantity of subcarriers indicated by the resource allocation field is less than 12, L is a positive integer, and K is a positive integer (allocation of subcarrier resource for 3-subcarrier and 6-subcarrer, see figures 2A-3A, and ¶ 0132-0134).
Allowable Subject Matter
Claims 3, 5-6, 9, 11-12, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412